Citation Nr: 0404779	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the mid anterior left 
foreleg. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left lateral 
thigh. 

3.  Entitlement to a rating in excess of 10 percent for scar 
residuals of a shell fragment wound to the posterior aspect 
of the right upper arm.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service from May 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO, in pertinent part, confirmed 
and continued a 10 percent disability evaluation for scar 
residuals of a shell fragment wound to the posterior aspect 
of the right upper arm.

The veteran presented oral testimony at a hearing in June 
2003 before the undersigned Veterans Law Judge.  

The issues of entitlement to an increased rating for service-
connected residuals of a shell fragment wound to the mid 
anterior left foreleg and for residuals of a shell fragment 
wound to the left lateral thigh are discussed in the Remand 
portion of this decision.  These issues on appeal are 
REMANDED to the RO via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDING OF FACT

The residuals of a shell fragment wound of the right upper 
arm are manifested by residual healed scarring without 
evidence of more than moderate muscle injury or functional 
limitation of the affected part.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
scar residual of a shell fragment wound of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.118, 
Diagnostic Codes 7805 (prior to August 30, 2002), Diagnostic 
Codes 7805, 5399, 5306 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter:  Duties to Notify and Assist

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  This statute 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

As the claim was on appeal at the time of VCAA enactment, it 
was not possible to give notice of specific matters contained 
in 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159 before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  Upon review, the Board finds that the 
lack of such a pre-AOJ-decision notice did not result in 
prejudicial error in this case.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Prior to passage of the 
VCAA, the RO assisted the veteran by providing a VA C&P 
examination, and provided a copy of the applicable August 
2000 rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  After passage of the VCAA, the RO provided the 
veteran a statement of the case in December 2000 that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  The 
RO wrote to the veteran in April 2001 notifying him of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his claim.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
to provide information regarding recent treatment at a VA 
facility or at VA expense so those reports could be obtained 
and to provide a properly executed release so that VA could 
request any additional medical evidence for him.  He was 
advised that an examination would be scheduled.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within 60 days from the date of the letter.  The 
RO further advised the veteran that if no additional 
information and evidence had been received within that time, 
a decision would be made on his claim.  These advisements are 
in compliance with current statutes.  See Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

The Board finds that the veteran has been given notice of 
both the old and the new criteria with respect to the 
evaluation of the scar on the posterior aspect of the right 
upper arm.  The RO applied the revised criteria and also 
provided the criteria in the June 2003 supplemental statement 
of the case.  At his personal hearing in June 2003 the 
veteran acknowledged receipt of the new regulations 
pertaining to scars.  The veteran has had procedural notice 
of the revised criteria and has had an opportunity to submit 
evidence and argument in light of such criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Although the veteran was not specifically notified to submit 
any evidence in his possession that pertains to the claim 
this did not result in prejudicial error in this case.  
38 C.F.R. § 3.159(b) (2003).  The veteran has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  Additionally, after 
receipt of the VCAA letter, the veteran did submit additional 
medical records.  He also presented testimony at a personal 
hearing and a copy of the hearing transcript was attached to 
the claims file.  Regarding the duty to assist, the veteran 
has been afforded several VA examinations.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  He 
was provided a supplemental statement of the case in June 
2003 after receipt of which he submitted a statement in June 
2003 that he had no additional evidence to submit concerning 
the issues on appeal.  There is no indication in the record 
of any additional relevant records which are available and 
which VA has failed to obtain.  The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2003). 

Increased evaluation

Evidence of record shows that the veteran was wounded in 
action in December 1969 in the Republic of Vietnam for which 
he received a Purple Heart award.  He submitted a claim in 
December 1976 for multiple shrapnel wounds to include the 
right shoulder.  A February 1977 VA Compensation and Pension 
(C&P) examination revealed a four-inch linear scar on the 
posterior aspect of the right upper arm close to the deltoid 
insertion.  This wound was well healed and had good support.  
Service connection was granted for a scar on the posterior 
aspect of the right upper arm as a residual of a shell 
fragment wound in a February 1977 rating action.  The RO 
assigned a 10 percent disability evaluation effective from 
December 1976 under Diagnostic Codes 7805-5399-5306.  The 
Board observes that as the veteran's 10 percent disability 
rating has been in effect for more than 20 years, it will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951(b) 
(2002).  

This appeal arises from the veteran's dissatisfaction with 
his 10 percent disability evaluation.  

A June 2000 C&P examination revealed a 1 3/4" x 1/4" scar on 
the posterior side of the right upper arm.  The scar was non-
tender, non-adherent, soft, not ulcerated, only slightly 
depressed with no inflammation, edema or keloid formation.  
It was only slightly lighter that the surrounding skin.  The 
examiner commented that the shrapnel wound that hit the right 
upper arm went into the long head of the triceps, a Group VI 
muscle.  There was no evidence of the injury affecting any 
bony structures, nerve or vascular structures.  The examiner 
did not see how this shrapnel wound could interfere with his 
daily activities or that it would interfere with employment.  
The 10 percent evaluation was confirmed and continued in an 
August 2000 rating decision.  

In April 2001 VA C&P examination, clinical findings were that 
the right upper extremity scar measured 5 cm x 2 cm with 0.5 
cm depressed.  The muscle group was Group VI.  The scar was 
sensitive and tender.  The veteran reported his shoulder 
wound was very painful and caused difficulty moving his 
shoulders.  The examiner noted there were adhesions probably 
to the right upper extremity which also had tendon damage.  
There was no bone or joint damage.  The pertinent diagnosis 
was status post shell fragment wound to posterior aspect of 
right upper extremity.  The examiner noted that the multiple 
shell fragment wounds had increasing residuals over the past 
year.  

At a May 2002 VA C&P examination, the veteran reported that 
his right arm was doing fine.  He is right hand dominant and 
reported no functional limitations of the right arm.  The 
examination revealed a 2 cm scar over the lateral aspect of 
the right arm and a 4 cm scar over the posterior aspect of 
the upper arm.  These scars were nontender.  There was some 
underlying soft tissue depression compatible with tissue loss 
due to deep penetrating wound.  He had a full range of motion 
of the right shoulder and elbow.  X-rays of the right 
shoulder were not obtained but the examiner noted the veteran 
had a completely normal examination of the right shoulder.  
The examiner commented that the right upper extremity 
examination revealed no functional limitations.  

At his personal hearing in June 2003 the veteran testified 
that the scar on his right upper arm was not tender and did 
not hurt.  He indicated that there was an indentation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 1991); 38 
C.F.R. Part 4 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 4.7 (2003).  In 
determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. 4.2, 4.41 (2003).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 4.10 
(2003).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97.

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. 4.40, 4.45, and 4.59.  
Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. 4.40 (2003).  
The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. 4.45 (2003).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56 (c) (2003.

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe. A moderate disability 
will be manifested by entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2003).  A moderately severe 
disability will be manifested by entrance and exit scars 
indicating the track of the missile through one or more 
muscle groups with indications on palpation of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and with tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2003).  A 
severe muscle disability will be manifested by ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups caused by the missile, with test of strength, 
endurance, or coordinated movements showing severe impairment 
of function.  38 C.F.R. § 4.56(d)(4) (2003).

Muscle injury to Muscle Group VI refers to injury involving 
extension of elbow (long head of triceps is stabilizer of 
shoulder joint) and includes extensor muscles of the elbow: 
(1) Triceps; (2) anconeus.  A 10 percent rating is applicable 
for moderate muscle injury to the dominant arm.  A 30 percent 
rating is applicable for moderately severe muscle injury to 
the dominant arm.  A 40 percent rating requires severe muscle 
injury to the dominant arm.  38 C.F.R. § 4.73, Diagnostic 
Code 5306 (2003).

During the pending appeal, the regulations for evaluating 
scars were changed effective August 30, 2002.  In VAOPGCPREC 
7-2003, the General Counsel (GC) held that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.)  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.  

Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's scars and evaluation will be 
under the amended provisions for rating scars from August 30, 
2002.  

The old regulations provided that for scars that are 
superficial, poorly nourished, with repeated ulceration a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful on objective demonstration, a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7804.  For other scars the basis of evaluation is rated 
on limitation of function of affected part in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7805.

Under the new regulations, a 40 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  38 C.F.R. 4.118, 
Diagnostic Code 7801 (2003).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25 of this 
part.  Id.  A deep scar is one associated with underlying 
soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. 4.118, Diagnostic Code 7802 (2003).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25.  Id.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. 4.118, Diagnostic Code 7803 
(2003).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. 4.118, 
Diagnostic Code 7804 (2003).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  A 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Id.; see 38 C.F.R. 4.68 
(2003) (the amputation rule:).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. 4.118, 
Diagnostic Code 7805 (2003).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra- schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2003).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. 3.102, 4.3 (2003).

The RO has evaluated the veteran's scar residual of a shell 
fragment wound of the right upper arm as 10 percent disabling 
under Diagnostic Codes 7805-5306.  Here, the Board finds that 
the schedular rating applicable to the veteran's scar of 
posterior aspect of the right upper arm did not change as a 
result of the August 2002 revisions.  The Board finds no 
substantive differences between the amended provisions of the 
Rating Schedule and the prior version with respect to the 
rating assigned to the veteran's right upper arm disability.

Both the former and revised criteria stated that Diagnostic 
Code 7805 evaluates scars based on limitation of function of 
the affected part.  38 C.F.R. § 4.118 (2003).  Here, the 
affected part is the right upper arm.  However, the medical 
evidence of record does not show any limitation of function 
of the right upper arm due to the service-connected residuals 
of shell fragment wound.  In fact, at the most recent VA 
examination, the examiner opined that there were no 
functional limitations of the right upper arm associated with 
the shell fragment wound of the right upper arm.

In addition, the Board finds that the evidence of record does 
not demonstrate that the veteran has a scar that is tender 
and/or painful on examination.  Although at the VA 
examination in April 2001, it was noted that the scar was 
sensitive and tender, at the prior examination in June 2000, 
the scar was nontender.  More recently, on May 2002 VA 
examination the scar was nontender and in June 2003 the 
veteran testified that the scar on his right upper arm was 
not tender and did not hurt.  

The Board has also considered whether the veteran may be 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5306, which applies to Muscle Group VI of the 
shoulder girdle and arm.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5306.  In order to warrant an evaluation in excess of 10 
percent for residuals of shell fragment wounds to the right 
upper arm under Diagnostic Code 5306, the evidence must 
establish that the veteran has moderately severe muscle 
damage.

As noted above, moderately severe muscle disability must show 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. 4.56.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  This 
symptomatology as it relates to the veteran's right upper arm 
disability is not shown in the medical records.  Moreover, 
there are no service records or other evidence which show 
that the veteran was hospitalized for a prolonged period for 
treatment of a wound to his right upper arm.

As to DeLuca, supra, considerations, an additional rating 
pursuant to 4.40, 4.59, and the holding in DeLuca is not for 
application because the veteran's disability evaluation is 
not predicated on loss of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Thus, the Board finds that the preponderance of the evidence 
does not support the grant of an evaluation in excess of 10 
percent.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a rating in excess of 10 percent for scar 
residuals of a shell fragment wound to the posterior aspect 
of the right upper arm is denied.




REMAND

As noted above, under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the service medical records attached to 
the claims file do not include the inservice hospital 
treatment records.  Under VCAA, VA's duty to assist the 
veteran includes obtaining service medical records.  
38 C.F.R. § 3.159(c)(2)(4) (2003)

In addition, the evidence of record shows that the veteran 
underwent an above the knee amputation of his left leg in 
January 2002 at a private hospital.  The medical records of 
the surgical procedure are not of record in the claims file.  
The Board notes that the RO notified the veteran in November 
2002 that this evidence was needed as well as medical 
evidence showing that his service-connected injuries 
contributed to the conditions that resulted in the above knee 
amputation.  He was advised to sign an authorization form so 
that VA could assist in obtaining the private medical records 
and that ultimately the responsibility to submit these 
records rested with him.

At his personal hearing in June 2003, however, the veteran 
indicated that he was willing to sign an authorization form 
for VA to secure the medical records of the amputation.  
There is no indication in the claims file that an 
authorization form was given to the veteran or that he 
submitted one.  Under VCAA, VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request inpatient 
hospital treatment clinical records for 
injuries suffered in December 1969.  He 
was treated in December 1969 at the Army 
27th Surgical Hospital, Da Nang, Vietnam; 
the Air Force Hospital, Camaron Bay, 
Vietnam; Camp Zama, Japan; and in January 
1970 at the Army Hospital, Fort Leonard 
Wood, Missouri.

3.  The VBA AMC should request records 
from the Social Security Administration 
pertaining to the award of Supplemental 
Security Income benefits and the medical 
records upon which such award was based.  

4.  The VBA AMC should provide the 
veteran with an authorization form to be 
signed and returned by him for VA to 
secure the private medical records of the 
above knee amputation of the left leg in 
January 2002.  

5.  After any additional information has 
been associated with the claims file, the 
VBA AMC should obtain a medical opinion 
regarding the relationship, if any, 
between the veteran's service connected 
disabilities of the left leg and the 
conditions that resulted in the above 
knee amputation of the left leg.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering a medical opinion.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical opinion.  It is up to the 
examiner whether another examination is 
necessary and whether any further 
indicated special studies must be 
conducted.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.   If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



